Citation Nr: 0937209	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder, as secondary to service-
connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from November 1960 to December 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he has a psychiatric disorder 
manifested by anxiety as the result of his service-connected 
hearing loss and tinnitus.  The Veteran has submitted records 
of a private medical evaluation which reflects a diagnosis of 
posttraumatic stress disorder rather than anxiety.  However, 
the Veteran contends that the primary psychiatric symptom 
resulting from his service-connected hearing loss and 
tinnitus is anxiety.  The Veteran is entitled to VA 
examination to determine whether he has a psychiatric 
disorder manifested by anxiety and, if so, whether that 
disorder is etiologically related to his service-connected 
hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to identify any VA or non-VA 
treatment of a psychiatric disorder, to 
include an anxiety disorder or a 
psychiatric disorder manifested by 
anxiety, including any records since June 
2005.  All attempts to obtain identified 
records should be documented in the file.  

2.  The Veteran should be afforded VA 
psychiatric examination.  The examiner 
should be provided with the claims file, 
including a copy of this Remand.  The 
report must include a notation explaining 
what records were reviewed, and should 
discuss review of the Veteran June 2005 
private psychiatric examination, as well 
as general review of records demonstrating 
hearing loss or tinnitus.  
Following completion of the review or 
examination, the examiner or reviewer 
should then provide the following:

(a) What current diagnosis(es) may be 
assigned for the Veteran's complaints of 
anxiety?

(b) For each identified psychiatric 
disorder, state whether it is at least as 
likely as not (a 50 percent, or greater, 
probability) that the disorder was first 
manifested or incurred in service, or (ii) 
is the result of the Veteran's service-
connected hearing loss or tinnitus, or 
(iii) whether any psychiatric disorder 
present is aggravated, that is, 
permanently increased in severity, as a 
result of service-connected hearing loss 
and/or tinnitus.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.  All opinions expressed must 
be supported by complete rationale.

3.  After the above development is 
completed, the claim on appeal should be 
readjudicated under each possible theory 
of entitlement to service connection.  If 
the benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



